*658Contrary to the defendant’s contention, there was a sufficient factual predicate in the record to support a jury instruction on consciousness of guilt (see People v Robinson, 10 AD3d 696 [2004]; People v Blasini, 253 AD2d 886 [1998]; People v London, 248 AD2d 554 [1998]; People v Shepherd, 176 AD2d 369 [1991]).
Further, the court, in giving its instruction, “conveyed the proper standard of law and did not confuse or mislead the jury” (People v London, 248 AD2d at 555). The court, inter alia, instructed the jury on the weight to be given to the evidence, properly left to the jury the question of whether the evidence indicated consciousness of guilt, and discussed the possibility of an “innocent explanation” for the conduct at issue (see People v Shepherd, 176 AD2d at 370). The court also properly instructed the jury that consciousness of guilt evidence, on its own, may never be the basis for a finding of guilt (see People v Robinson, 10 AD3d 696 [2004]). Dillon, J.P., Florio, Hall and Sgroi, JJ., concur.